Citation Nr: 1439827	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for cold injury residuals.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1959 to October 1962.  He also had service in the Army National Guard/Reserves from July 1954 to October 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for frostbite/cold injury residuals is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service. 

2. The Veteran has current bilateral hearing loss disability for VA disability compensation purposes. 

3. The current bilateral hearing loss disability is related to the in-service loud noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In view of the Board's favorable decision on this claim, as it relates to the issue of service connection for bilateral hearing loss, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection for Bilateral Hearing Loss

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran seeks service connection for hearing loss, which he maintains results from artillery and weapons fire and also from noise exposure while performing his duties as an air missile crewman.  

The Veteran's DD-214 reveals that his military occupational specialty during his period of active service was that of a missile crewman and that he was assigned to the missile battalion.  The Veteran is also in receipt of the Marksman Medal.  

A review of the Veteran's service treatment records reveals that at the time of his October 1959 service entrance examination, he was found to have 15/15 hearing.  

At the time of a November 1959 audiogram, the Veteran was found to have decibel level readings (converted) of 20, 10, 10, 10, and 5 in the left ear, and 15, 10, 10, 10, and 5 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of his August 1962 service separation examination, the Veteran had decibel level readings (converted) of 20, 15, 15, 15, and 10 in the right ear and 20, 15, 15, 15, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Normal findings were reported for the ears; however, the Veteran did check the "yes" box on his August 1962 report of medical history when asked if he had ear trouble.  

In August 2009, the Veteran requested service connection for bilateral hearing loss.  

In support of his claim, the Veteran submitted a May 2010 report from E. Engle, D.O., indicating that the Veteran had moderate high frequency sloping sensorineural hearing loss, which had been demonstrated at the time of a June 2009 audiological evaluation.  He observed that the Veteran did have a significant history of eight years in the Army with loud noise exposure, including time spent with a gun crew with 120 mm anti-aircraft guns and other weapons, including missile defense, with loud noise exposure during this time.  

In June 2011, the Veteran was afforded a VA audiological examination.  The examiner indicated that the claims folder was available and had been reviewed.  

The examiner noted that the Veteran reported serving in the Army Reserves for five years prior to active duty.  The examiner further observed that the Veteran served as a crewman and received the Marksman Rifle award.  It was noted that the Veteran reported serving in artillery and being exposed to 50 caliber guns and machine guns.  The Veteran stated he did not have ear protection.  The Veteran was also noted to have served as a building mechanic following service but denied any heavy noise exposure.  

Audiological evaluation performed at that time revealed decibel level readings of 25, 30, 55, 65, and 60 in the right ear and 25, 25, 55, 65, and 60 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 68 percent in the left ear and 72 percent in the right ear.  The examiner indicated that the Veteran had normal to mild to moderately severe hearing loss in the left ear and right ear.  

Following examination, the examiner, while finding that the Veteran's tinnitus was more likely than not related to the noise exposure in service (for which service connection is currently in effect), opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of military service. The rationale for his opinion was that there was no documentation of hearing loss noted in service records, no report of hearing loss in service, as well as the Veteran's report of his duties while in service.  

At his July 2014 hearing, the Veteran testified as to the noise exposure he had in service, including firing anti-aircraft artillery pieces, with the gun being in close proximity to his person with no ear protection.  The Veteran reported that his hearing problems started during service.  The Veteran also testified that he was in a noisy environment, which included storing missiles.  

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

Although the VA examiner, an audiologist, found that it was less likely that the Veteran's hearing loss was related to his period of service, he did note the acoustic trauma to which the Veteran was exposed in service.  While it is true that objective testing was within normal limits at separation, this fails to account for the demonstrated functional impairment reported in lay evidence.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  In addition, the examiner did not address the Veteran's assertions that he had had hearing loss in service and ever since service.  As such, the Board finds the opinion of limited or no probative value.  Moreover, the Veteran's private physician, in his May 2010 report, observed that the Veteran did have a significant history of in-service loud noise exposure, including time spent with a gun crew with 120 mm anti-aircraft guns, as well as other weapons, including missile defense, with loud noise exposure during this time.

Given the Veteran's current hearing loss; his credible testimony of symptoms of hearing loss in service; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.


ORDER

Service connection for bilateral hearing loss disability is granted.  



REMAND

As to the issue of service connection for residuals of frostbite, the Veteran has indicated that it is his belief that he currently has frostbite residuals resulting from his exposure to the elements while serving in Korea.  In support of his claim, the Veteran's private physician, T. S., D.O., indicated that the Veteran reported having a history of frostbite since the military with some occasional symptoms.  

The Veteran and his representative have requested that he be afforded a VA examination to determine the etiology of any current frostbite/cold injury residuals and their relationship, if any, to his period of service.  To date, the Veteran has not been afforded a VA examination as it relates to this issue.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded a VA examination to assist in determining the etiology of any frostbite/cold injury residuals, and their relationship, if any, to his period of active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any frostbite/cold injury residuals.  The claims file and all other pertinent records should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any frostbite/cold injury residuals experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's frostbite/cold injury residuals, if present, had their onset in service or are otherwise related to his period of service.  Complete rationale must be provided for any opinions expressed.

2.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


